Case 2:20-cv-07870-DMG-PD Document 26 Filed 10/08/20 Page 1 of 3 Page ID #:572




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-7870-DMG (PDx)                                       Date   October 8, 2020

  Title Krizia Berg v. County of Los Angeles, et al.                                    Page    1 of 3

  Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
              None Present                                                 None Present

 Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ EX PARTE APPLICATION
              FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW
              CAUSE RE PRELIMINARY INJUNCTION [13]

         On August 27, 2020, Plaintiffs filed a Class Action Complaint against Defendants County
 of Los Angeles and Alex Villanueva, Los Angeles County Sheriff, asserting that the Los Angeles
 Sheriff’s Department (“LASD”) has used indiscriminate and excessive force against peaceful
 protestors and unlawfully detained them in violation of their First, Fourth, and Fourteenth
 Amendment rights. [Doc. # 1.]

           On September 22, 2020, Plaintiffs filed an Ex Parte Application for Temporary
 Restraining Order (“TRO Application”) against Defendants. [Doc. # 13.] Plaintiffs seek to enjoin
 LASD from the “indiscriminate” use of (1) “less-lethal” projectiles on crowds of protestors if there
 is no immediate threat and no order to disperse with time to comply and (2) chemical agents or
 irritants to disperse or control crowds of protestors without adequate warnings and time to comply.
 TRO App. at 2. On September 28, 2020, Defendants filed their response. [Doc. # 23.] On October
 7, 2020, Plaintiffs filed a reply. [Doc. # 25.]

         Although the Court is deeply disturbed by the allegations regarding Defendants’ use of
 force against peaceful protestors, legal observers, and journalists, it has determined that it would
 benefit from a more orderly presentation of the facts and legal issues than is possible in the context
 of a TRO Application. The Court therefore DENIES the TRO Application, without prejudice, and
 sets the following briefing schedule for a motion for preliminary injunction: Plaintiffs may file
 any supplemental briefing in support of interim injunctive relief by October 16, 2020; Defendants
 may file their opposition by October 23, 2020, and Plaintiffs may file an optional reply by October
 30, 2020. The Court will set a hearing on the motion if it deems one necessary after the completion
 of briefing.

         In their briefing, the parties shall not make factual assertions without using pinpoint
 citations to the evidentiary record to support those assertions. The parties also shall address

  CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 26 Filed 10/08/20 Page 2 of 3 Page ID #:573




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 20-7870-DMG (PDx)                                      Date    October 8, 2020

  Title Krizia Berg v. County of Los Angeles, et al.                                   Page    2 of 3

 (1) whether Plaintiffs must show that deputies were acting pursuant to a policy or custom of the
 County in order to obtain injunctive relief (see Monell v. Department of Social Services of City of
 New York, 436 U.S. 658, 694 (1978); see also Los Angeles County v. Humphries, 562 U.S. 29, 37-
 39 (2010)); (2) whether Plaintiffs have factual support that the County has such a policy or custom;
 (3) whether injunctive relief obtained at this stage of the proceedings, if any, would inure only to
 the benefit of named plaintiffs and not to the putative class, absent class certification (see Zepeda
 v. U.S.I.N.S., 753 F.2d 719, 727 (9th Cir. 1984)); and (4) whether both sides would benefit from
 discovery such that they can develop a fuller evidentiary record before these issues can be
 adequately addressed.

 IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-07870-DMG-PD Document 26 Filed 10/08/20 Page 3 of 3 Page ID #:574




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No.    CV 20-7870-DMG (PDx)                        Date   October 8, 2020

  Title Krizia Berg v. County of Los Angeles, et al.                   Page    3 of 3




  CV-90                           CIVIL MINUTES—GENERAL     Initials of Deputy Clerk KT
